Citation Nr: 1111611	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-15 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date prior to February 22, 2002 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a higher (compensable) initial rating for PTSD, for the period prior to February 22, 2002.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active service from January 1963 to February 1967.

The procedural history of this case is complex with regard to which issues the veteran is appealing to the Board.  Based on a review of the procedural history in this case, the undersigned has determined that the Veteran desires to appeal the issues shown on the title page of this decision and has met all the procedural requirements under to appeal these issues to the Board at this time.  38 U.S.C.A. § 7105(a) (West 2002).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 1981, January 2003, and December 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Although the Veteran has been assigned the maximum schedular rating for his PTSD from February 22, 2002, as higher ratings are assignable prior to that date, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as set forth on the title page.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).

In November 2006, the Veteran testified at a video-conference hearing from the Denver RO before a Veterans Law Judge, who has since retired.  A transcript of this hearing is of record.  In the April 2009 formal appeal to the Board, the Veteran indicated that he did not want another Board hearing.  




FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for PTSD in December 1980.

2.  The October 1981 rating decision denied the Veteran's claim for service connection for PTSD.  

3.  The Veteran filed a timely notice of disagreement (NOD) in February 1982 disagreeing with the October 1981 rating decision.

4.  The Veteran was not provided with a statement of the case (SOC) for the 
February 1982 NOD.  

5.  There is no evidence of a PTSD diagnosis prior to the VA examination conducted on March 23, 1982.

6.  For the initial rating period prior to February 22, 2002, the Veteran's service-connected PTSD was characterized by trouble with getting close to others, problems with intimate relationships, trouble retaining employment, recurrent thoughts and nightmares, episodic passive suicidal ideation, episodic passive homicidal ideation, anger, and helplessness.  


CONCLUSIONS OF LAW

1.  An effective date of March 23, 1982, for the grant of service connection for PTSD, is warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 50 percent, but no higher, for PTSD are met for the initial rating period prior to February 22, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (prior to November 7, 1996); 38 C.F.R. § 4.130, DC 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

This appeal arises from the Veteran's disagreement with the effective date following the grant of service connection for PTSD and the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Earlier Effective Date for Service Connection for PTSD

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (emphasis added); 38 C.F.R. § 3.400.  If a claim is filed within one year following discharge from service, the effective date will be the day following the date of discharge.  38 U.S.C.A. § 5110(b)(1).  

The implementing regulation clarifies the above statute to mean that the effective date of service connection will be, "Day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 C.F.R. § 3.400 (emphasis added).  The regulation specifically governing the effective date for the grant of presumptive service connection, likewise, provides that the effective date for presumptive service connection is the later of date of receipt of claim or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(ii).

Under 38 C.F.R. § 3.155(a), a veteran or a representative of a veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  See also 38 C.F.R. § 3.1(p).  A communication received from a service organization, an attorney, or agent may not be accepted as an informal claim if a power of attorney was not executed at the time the communication was written.  38 C.F.R. § 3.155(b). 

In a January 2003 rating decision, the RO granted service connection for PTSD and assigned an effective date of February 22, 2002, which was the date of receipt of the claim to reopen service connection for PTSD.  The Veteran contends that the effective date should be December 1980, which is the date the Veteran filed his original claim for service connection for PTSD.  The Veteran asserts that his correspondence to the RO in February 1982 was an expression of disagreement and constituted a valid notice of disagreement, and the RO did not issue a statement of the case and, therefore, the claim has remained pending since then.  38 C.F.R. 
§ 3.160(c) (2010).

On the question of finality, an appeal consists of a timely filed notice of disagreement, and after a statement of the case is furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.117 (2010).  A notice of disagreement must be filed within one year from the date of mailing of notification on the initial review and determination, otherwise, that determination will become final.  38 C.F.R. § 19.129 (2010).

A notice of disagreement must be a written communication from a claimant or the representative expressing dissatisfaction with an adjudicative determination of a Regional Office.  The notice of disagreement should be in terms which can be reasonably construed as a desire for review of that determination.  It need not be expressed in any special wording.  38 C.F.R. § 19.118 (2010).  

The Board finds that the February 1982 correspondence did operate as a NOD and the Veteran was not provided a SOC.  The Court has held that the proper remedy is to vitiate the finality of a decision where the Veteran did not receive a SOC.  See e.g., Hauck v. Brown, 6 Vet. App. 518, 519 (1994).  The time for appealing either an RO or a Board decision does not run if VA failed to provide information or material critical to the appellate process.  See Tablazon v. Brown, 8 Vet. App. 359 (1995) .

The Veteran is correct by stating the October 1981 rating decision is not final.  The Veteran filed a NOD in February 1982, which was within the statutory one year period, disagreeing with the October 1981 rating decision to deny service connection for PTSD.  The Denver RO denied service connection for PTSD in a January 1983 rating decision, however, this did not operate as a SOC, which is required to be issued when the Veteran files a timely NOD.  See Tablazon, 8 Vet. App. 359 (because VA did not furnish the Veteran with a statement of the case, he was unable to file a "formal appeal" with the Board and the RO rating decision did not become final).

After having carefully reviewed the evidence of record, the Board finds that the effective date for service connection for PTSD should be March 23, 1982, the date the Veteran was initially diagnosed with PTSD.  The Board notes that the Veteran filed a claim for service connection for PTSD in December 1980; however, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (emphasis added).  Therefore, the earliest effective date legally permitted in this case, for the grant of service connection for PTSD, is March 23, 1982, which is the date entitlement arose.  The record contains no evidence of a PTSD diagnosis before that date.  38 U.S.C.A. 
§ 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).


Initial Rating for PTSD for the Period Prior to February 22, 2002

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

The Board notes that effective November 7, 1996, during the pendency of this initial rating appeal, VA's Schedule, 38 C.F.R. Part 4, was amended with regard to rating mental disorders.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. 
§ 4.130).   

Where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule. VAOPGCPREC 07-03.  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  If the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and from, the effective date of the change. 38 U.S.C.A. § 5110 (West 2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Before November 7, 1996, the General Rating Formula for Psychoneurotic Disorders (VA Schedule) read as follows:

A 0 percent rating was assigned when there were neurotic symptoms which may somewhat adversely affect relationships with others but which do not cause impairment of working ability.  A 10 percent rating was assigned when there was emotional tension or other evidence of anxiety productive of "mild" social and industrial impairment.  A 30 percent rating was assigned for "definite" social and industrial impairment.  A 50 percent rating was assigned for "considerable" impairment of social and industrial adaptability.  A 70 percent rating was assigned for severe impairment of social and industrial adaptability.  A 100 percent rating was assigned when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; or when there were totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; or when the Veteran was demonstrably unable to obtain or retain employment.  38 C.F.R. 
§ 4.132, DC 9411 (1982).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in character, whereas the other terms were "quantitative" in character, and invited the Board to "construe" the term "definite" in a manner that would quantify the degree of impairment for purposes of meeting the statutory requirement that the Board articulate "reasons or bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 2002).

In a precedent opinion, dated November 9, 1993, the General Counsel for VA concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  It represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  VAOPGCPREC 9-93.  In that opinion, the term "considerable," as used in 
38 C.F.R. § 4.132 to describe the criterion for a 50 percent evaluation, was defined to describe a "rather large," degree of strength or intensity.  Id. at 5.  VA, including the Board, is bound by this interpretation of the term.  38 U.S.C.A. § 7104(c) (West 2002).  Under the previously applicable regulation, the finding of only one of the criteria listed for a 100 percent rating in Diagnostic Code 9400 may be sufficient to support the assignment of that rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Under the current schedular criteria, in effect from November 7, 1996, a 10 percent rating is assigned where there is occupational and social impairment due to mild and transient symptoms that decrease work efficiency and ability to perform occupational tasks only during significant stress or with symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411 (2010).

A 30 percent evaluation is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

Because the Veteran's claim was filed before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 4.130 in effect before the change, which the Board finds is more favorable to the claimant, because it results in a higher 50 percent initial rating for the claim for PTSD, and applies to an earlier period of the initial rating appeal from March 23, 1982 to when the new rating criteria became effective on November 7, 1996.  See 38 U.S.C.A. § 5110; Kuzma, 341 F.3d 1327 (holding that, if the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and from, the effective date of the change).  

In the January 2003 rating decision on appeal, service connection was granted for PTSD, and an initial disability rating of 30 percent was assigned, effective 
February 22, 2002.  The Veteran entered a notice of disagreement with the initial rating assigned, contending that an initial rating in excess of 30 percent is warranted for his service-connected PTSD.  In a December 2003 rating decision during the appeal, the RO granted an initial disability rating of 100 percent for PTSD, effective February 22, 2002.  The assignment of a 100 percent schedular disability rating for PTSD for the period from February 22, 2003 renders moot the question of rating for this period.

Because the Board has found that the earlier effective date for service connection for PTSD is March 23, 1982, the initial rating period for PTSD now runs from March 23, 1982 to February 22, 2002 (when a 100 percent schedular rating has been assigned).  In rating PTSD for this earlier initial rating period, the Board has considered all evidence of record, including evidence created before and after the initial rating period on appeal, as it bears on the question of initial rating from March 23, 1982 to February 22, 2002.  See 38 C.F.R. § 4.1 (when making determinations as to the appropriate rating to be assigned, VA must take into account a veteran's entire medical history and circumstances). 

The evidence in this case includes a May 1971 private psychological examination report reflecting the examiner's findings that the Veteran was quite verbal, voluble, articulate, intelligent, and able to express his ideas excellently.  The May 1971 diagnosis was character disorder with strong paranoid features.  

In a March 1977 private psychological examination, the Veteran reported a number of acute depressive episodes, on two occasions associated with suicidal ideation.  The March 1977 report reflects the examiner's findings that the Veteran was bright, intellectual, articulate, and street smart.  The March 1977 diagnosis was depressive neurosis, chronic, masked.  

A September 1980 private psychological examination report reflects the examiner's findings that the Veteran was cooperative, with no observed hallucinatory activity or blatant delusional behavior.  The examiner reported the Veteran exhibited obsessive-compulsive and depressive tendencies.  The September 1980 diagnosis was obsessive-compulsive personality with depressive trends and possible impaired abstract ability.  

A March 1982 VA psychological examination report reflects the examiner's findings that the Veteran was angry and irritable.  The VA examiner noted the Veteran's history in detail.  The Veteran reported not being able to stay with a job for longer than a year or so.  The VA examiner reported that the Veteran exhibited severe deficiencies in the areas of interpersonal relationships, employment, and personal stability.  The VA examiner also reported that the Veteran suffered from recurring, painful recollections of Vietnam on a daily basis, nightmares in which traumatic experience were experienced, and diminished responsiveness to others and events in the world.  The VA examiner also reported the Veteran had problems with drug abuse; however, the Board is precluded from differentiating between the symptomology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The March 1982 Axis I diagnosis was PTSD, chronic or delayed.

The Veteran had a VA compensation examination for PTSD in October 1982.  The Veteran reported feelings of anger and helplessness.  The Veteran also described feeling withdrawn from people and having an attitude of indifference.  The VA examiner reported the Veteran was very personable and likable.  The VA examiner also reported no suicidal ideation or plan, but reported the Veteran did have homicidal ideation at times, but no plan.  On formal testing, the Veteran was oriented to time, place, and person, and his judgment was deemed to be adequate.  The October 1982 diagnosis was histrionic personality disorder, competent.  

On review of all the evidence, lay and medical, the Board finds that, for the initial rating period prior to February 22, 2002, the Veteran's PTSD has been characterized by trouble with getting close to others, problems with intimate relationships, trouble retaining employment, recurrent thoughts and nightmares, episodic passive suicidal ideation, episodic passive homicidal ideation, anger, and helplessness.  Such psychiatric symptoms, which have been relatively consistent for the initial rating period, reflect both social and industrial impairment.  As to the degree of social and industrial impairment, the Board finds that the evidence is at least in relative equipoise on the question of whether these symptoms more nearly approximate the old criteria under DC 9411 of considerable impairment for an initial 50 percent disability rating for the period prior to February 22, 2002.  38 C.F.R. § 4.130; DC 9411 (prior to November 7, 1996).  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial disability rating of 50 percent for PTSD have been met for the initial rating period prior to February 22, 2002.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

The Board further concludes that the Veteran's disability picture does not more nearly approximate the next-higher 70 percent rating criteria under DC 9411 for the period prior to February 22, 2002.  For the period of initial rating appeal prior to February 22, 2002, the Veteran's PTSD has not been characterized by "severe" impairment of social and industrial adaptability.  38 C.F.R. § 4.130.  Even though the Veteran has exhibited episodic passive suicidal ideation, episodic passive homicidal ideation, and some evidence of trouble retaining employment, the Veteran's PTSD symptoms, as a whole, are contemplated by the 50 percent rating, which takes into account considerable social and industrial impairment.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).

The Veteran would also not be entitled to an initial disability rating in excess of 
50 percent under the new PTSD rating criteria, for the rating period from November 7, 1996 (effective date of new rating criteria) to February 22, 2002.  The Board finds that, for the rating period from November 7, 1996 to February 22, 2002, the Veteran's PTSD has not demonstrated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130; DC 9411 (2010).

The evidence in this case does reveal episodic passive suicidal ideation.  In the March 1977 private psychological examination, the Veteran reported a number of acute depressive episodes, on two occasions associated with suicidal ideation.  In the October 1982 VA PTSD examination, the Veteran reported no suicidal ideation or plan.  

The Veteran's speech is not intermittently illogical, obscure, or irrelevant.  The March 1977 private examination report reflected that the Veteran was bright, intellectual, and articulate.  The May 1971 private psychological report reflected that the Veteran was articulate and able to express his ideas excellently.  The evidence in this case does reveal spatial disorientation.  The October 1982 VA PTSD examination reported the Veteran was oriented to time, place, and person.  The Veteran did not have impaired impulse control for this period.  The October 1982 VA PTSD examination reported the Veteran's judgment as adequate.  

Even though the Veteran exhibited some episodic passive suicidal and episodic passive homicidal ideation, the Veteran's PTSD symptoms, as a whole, do not more nearly approximate the next-higher 70 percent rating criteria under DC 9411 for the initial rating period from November 7, 1996 to February 22, 2002.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned.).  The Veteran's psychiatric symptomatology manifested by his PTSD is encompassed by the 50 percent disability rating criteria under the new and old PTSD rating criteria.  For these reasons, an initial 50 percent evaluation is warranted for the period prior to February 22, 2002.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has been characterized by trouble with getting close to others, problems with intimate relationships, trouble retaining employment, episodic passive suicidal ideation, episodic passive homicidal ideation, anger, and helplessness.  These symptoms are very similar to the schedular rating criteria.  In addition, the level of occupational and social impairment and definite social and industrial impairment are explicitly part of the old and new schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, 
the Board finds that the criteria for referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An effective date of March 23, 1982, for service connection for PTSD, is granted.

An initial disability rating for PTSD of 50 percent, but no higher, for the period prior to February 22, 2002, is granted.



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


